 [v080451_ex991-logo1.jpg] 
Letter of Agreement
June 29, 2007


Services: Advantage Media Services, Inc. (AMS) will perform warehousing,
assembly, packaging and/or fulfillment services (Services) on behalf of Ironclad
Performance Wear Corporation, a California corporation (Ironclad). AMS shall
make its best and commercially reasonable efforts to perform these Services in a
manner consistent with custom and practice in the fulfillment industry, and to
the satisfaction of Ironclad.


Term: Both AMS and Ironclad enter into this agreement with the anticipation of
an ongoing and mutually beneficial business relationship Notwithstanding the
above, either party may terminate this agreement, with or without cause, upon
sixty (60) days written notice to the other party.


Fees and Payment Terms: Pricing for Services is outlined in EXHIBIT “A”. Payment
terms for Services are 30 days from the date of invoice, postage/freight
prepaid, materials due upon receipt, and AMS reserves the right to suspend
Services if payment is not received within this timeframe. If Ironclad, in good
faith, disputes any amount billed, the undisputed amounts will be paid by the
invoice due date and the reasons for the disputed amounts shall be reported to
AMS, in writing, prior to the due date of the invoice. Both parties agree to
work diligently to resolve the dispute within 15 days after receipt of such
written notice by AMS. AMS will continue to provide undisputed services during
the 15 day period, providing all undisputed amounts have been paid by the due
date. Failure to resolve such dispute during the 15-day period shall allow AMS
to suspend services, or if both parties agree, provide services on a pre-paid
basis, until the dispute has been resolved. AMS has the absolute right to
suspend all services if payment is not made within these terms, or if the total
amount of undisputed outstanding fees owed to AMS reaches or exceeds the
wholesale value of the inventory of the products in AMS possession. AMS and
Ironclad will make their best efforts to transact business in a manner and cost
structure that meets the basic needs of both parties, and as such either party
may request to adjust Fees and Payment Terms from time to time throughout the
Term. Any future Fee and Payment Term adjustments, or any additional services
that are required/requested by Ironclad but not included in EXHIBIT “A”, will be
noted as updates to EXHIBIT “A”, and must be agreed to in writing by both AMS
and Ironclad in order to be deemed active and approved. This agreement and
pricing must be accepted within 30 days from the proposal date by signature of
Ironclad on the last page of the agreement.  In the absence of written
acceptance, the act of tendering goods described herein for storage or other
services by AMS within 30 days from the proposal date shall constitute such
acceptance by Ironclad.


Inventory: AMS will store Ironclad inventory at its facilities, and in doing so
will serve as a separate warehouse location for Ironclad.  All deliveries must
be prepaid, AMS does not accept COD deliveries. Title to and risk of loss for
all Ironclad inventory stored at AMS will remain with Ironclad, and upon
termination of this agreement, all inventory will be returned to Ironclad not
later than five (5) business days following Ironclad’s written request thereof,
provided, however, that AMS shall be permitted to retain an amount of inventory,
if any, that has a value equal to the then outstanding amounts deemed proper,
due and owing to AMS by Ironclad, provided, further, however, that AMS shall
only be permitted to retain such inventory until such time that Ironclad pays
any and all such amounts, if any, after which time all such inventory shall be
returned to Ironclad no later than five (5) business days following Ironclad’s
written request thereof.  Notwithstanding the specific receiving rules as
established during the CTP, AMS will utilize Ironclad supplied paperwork with
each incoming delivery to receive inventory data into its systems and verify
counts manually via carton count, including spot check of carton contents as
deemed necessary by AMS to ensure accuracy, at rates defined in Exhibit “A”.
Ironclad will supply purchase order paperwork in advance of receipt at AMS and
any discrepancies will be noted and reported to Ironclad immediately once
uncovered. If discrepancies are uncovered during the receiving process, AMS will
escalate manual count verification to 100% of the items in question. In any
given calendar year, or such shorter period as is determined by Ironclad in its
sole discretion, AMS will be allowed an inventory shrinkage level of no more
than one percent (1%) of the total value of Ironclad inventory stored at and
shipped from AMS facilities, determined based on the total number of units
shipped through the AMS facility during the time period under review plus the
total ending inventory at the time of the physical inventory. For the avoidance
of doubt, inventory shrinkage at any applicable date will equal the difference
between (i) the audited physical inventory, to be performed by AMS and audited
by Ironclad (or its assigned auditing agency) on the applicable date, less (ii)
the perpetual inventory recorded on Ironclad’s books and records within AMS’
operating system, plus any and all inventory adjustments (write-offs, net cycle
count adjustments, etc.) during the time period in question (typically twelve
(12) months. If the initial results of the physical inventory indicate that the
shrinkage level exceeds the maximum level permitted, AMS will be allowed up to
fifteen (15) days to perform research on the inventory which is intended to
explain why some or all of the shrinkage had occurred (hereinafter referred to
as “Discrepancy Research”, and present the results of these findings, if any, to
Ironclad. In the event that, on or after an applicable measurement date,
Ironclad delivers written notice that AMS’ inventory shrinkage level exceeds the
maximum level permitted hereunder (which notice shall include AMS’ validated
information relevant to Ironclad’s calculation thereof including any Discrepancy
Research submitted by AMS), AMS shall, within thirty (30) days of Ironclad’s
delivery of such notice, pay to Ironclad the amount of any such excess inventory
shrinkage. Notwithstanding the foregoing, AMS is not responsible for inventory
shrinkage where AMS is unable to receive inventory in accordance with the
procedures described above, or as described separately to Ironclad in writing,
due to circumstances outside of AMS control (i.e. rush situations, no supplied
paperwork, etc.). In the course of providing the Services, AMS shall at all
times comply with, and provide its Services in accordance with, any and all
routing guides, shipping instructions or other instructions provided by Ironclad
from time to time (the “Instructions”). In the event that, in any given calendar
quarter, Ironclad incurs, as a result of the failure by AMS to comply with such
Instructions, any third party costs, expenses or charges, including, without
limitation, customer chargebacks or other charges imposed on Ironclad by its
customers or other third parties, in an amount that exceeds 0.5% of the net
revenue Ironclad actually receives from the sale of Ironclad inventory processed
by AMS in such calendar quarter (the “Charges”), Ironclad shall provide notice
thereof (which notice may be made through electronic mail) to AMS, and for a
period of thirty (30) days thereafter, Ironclad shall use its commercially
reasonable efforts, working in collaboration with AMS, to obtain from the
applicable customer or third party a reimbursement or credit for such Charges.
In the event that, on or before the expiration of such thirty (30) day period,
the parties are not able to obtain a reimbursement or credit of such Charges,
AMS shall pay and reimburse to Ironclad, within ten (10) days of the delivery of
Ironclad’s written invoice therefore, any and all such Charges.


Insurance:  Ironclad agrees to maintain insurance, at its sole cost and expense,
against loss or damage by fire or other casualty to Ironclad inventory on the
premises of AMS, and against any claims and liability growing out of product
liability, advertising liability or trademark or service mark, patent or
copyright infringement. Ironclad will maintain comprehensive liability
insurance, including products liability, covering the Products. AMS agrees that
it shall make commercially reasonable efforts to ensure that all of its
warehouses at which any merchandise or other inventory or property of Ironclad
is held shall be operated and maintained in a manner that is consistent with
custom and practice in the fulfillment industry.
 
 
Advantage Media Services, Inc.
29120 Commerce Center Drive, #2 ۰ Valencia, CA 91355
Phone: 661/775-0611 ۰ Fax: 661/775-0613
www.amsfulfillment.com
 

--------------------------------------------------------------------------------


 
 [v080451_ex991-logo1.jpg] 
Security Deposit: In cases where AMS is processing shipments through its own
accounts (i.e. UPS, USPS, FedEx, LTL…etc.), Ironclad must maintain on deposit
with AMS a dollar amount to cover average shipping and returns postage costs at
all times. AMS will adjust the dollar amount to be deposited in accordance with
estimated volumes. AMS will not ship under its own carrier account(s), and
reserves the right to hold all shipments regardless of carrier account, if the
amount of freight/postage owed to AMS exceeds the amount in the reserve account.
In cases where Ironclad wishes to utilize its own carrier account, the account
numbers must be supplied at time of account set-up. AMS will use its best
efforts to ensure all shipments are done on the established carrier account,
however it is acknowledged and agreed that occasional shipments for manual
orders and special projects may inadvertently be shipped on an AMS carrier
account, which will be invoiced to Ironclad accordingly.


Intellectual Property: AMS acknowledges and agrees that as between the parties,
Ironclad shall, at all times, exclusively own all right, title, and interest in
and to the intellectual property contained in and/or arising from its products.
AMS will not grant, nor claim for itself or other affiliated entities,
independent contractors, or employees, either expressly or impliedly, any
rights, title, interest, or licenses to such intellectual property. Ironclad
shall indemnify and hold AMS harmless from all third party claims alleging that
Ironclad’s products infringe any copyright, trademark, or misappropriation of
name or likeness of such third party.. If a third party claim, action, suit or
proceeding is brought against AMS resulting from its Services hereunder and
based on an allegation that Ironclad’s products infringe any copyright,
trademark, or misappropriation of name or likeness of such third party, then
Ironclad may at its own election (and at its own expense) (i) replace
substantially equivalent intellectual property for the infringing item, (ii)
modify or fix the infringing item so that it no longer infringes, or (iii)
obtain for the benefit of AMS the right to continue using such item in
accordance with this Agreement. If AMS is claiming indemnification pursuant to
this Section, it shall promptly notify Ironclad of any such claim of which it
becomes aware and shall: (i) at its own expense, provide reasonable cooperation
to Ironclad in connection with the defense or settlement of any such claim, and
(ii) at its own expense, be entitled to participate, to the extent possible
under applicable law, in the defense of any such claim. AMS agrees that Ironclad
shall have sole and exclusive control over the defense and settlement of any
such third party claim. The liability of Ironclad regarding infringement of any
copyright or other intellectual property right of any third party shall be
limited to this Section.




Limitation of Liability: Neither party to this agreement will be liable to the
other party for any indirect, incidental, special, or consequential damages,
including, without limitation, damages for lost opportunities, lost profits from
this agreement, or lost savings, even if such damages are foreseeable or result
from a breach of this agreement. Except in the case of AMS’ indemnification
obligations hereunder, Ironclad agrees that AMS’ liability to Ironclad under
this agreement shall be limited to the total amount of service fees paid by
Ironclad to AMS (excluding 3rd party charges) that pertain to or relate to the
incident(s) that foster such liability. The provisions of this section shall
survive the termination of this agreement.


Indemnification: AMS and Ironclad agree that their relationship is that of
independent contractors with each other, and nothing herein or about their
relationship shall make one the partner, employee, or joint venturer of or with
the other. In this connection, Ironclad acknowledges that AMS is performing
services relating to the warehousing and fulfillment of products on behalf of
Ironclad. Accordingly, Ironclad agrees to indemnify, defend, and hold AMS
harmless from and against any third party claims, including, without limitation,
claims for damages, injury to persons, fraud, etc., that may arise from
Ironclad’s products, except for such claims arising solely out of AMS’ gross
negligence or willful misconduct, or for such other claims for which AMS is
indemnifying Ironclad hereunder, for which AMS shall indemnify, defend, and hold
Ironclad harmless. AMS agrees to indemnify, defend, and hold Ironclad harmless
from and against any third party claims, including, without limitation, claims
for damages, injury to persons, fraud, etc., that may arise from (i) AMS’
Services hereunder, including, without limitation, from its warehousing,
assembly, packaging and/or fulfillment of Ironclad products; (ii) any
Instruction Charges incurred by Ironclad, or any failure by AMS to comply with
the Instructions; and/or (iii) any AMS employment or independent contractor
matters (e.g., workers compensation and/or person injury claims), or AMS’
operation of its business (but excluding claims for which Ironclad is
indemnifying AMS hereunder). If a party (the “Indemnified Party”) is claiming
indemnification pursuant to this Section, it shall promptly notify the other
party (the “Indemnifying Party”) of any such claim of which it becomes aware and
shall: (i) at its own expense, provide reasonable cooperation to the
Indemnifying Party in connection with the defense or settlement of any such
claim, and (ii) at its own expense, be entitled to participate, to the extent
possible under applicable law, in the defense of any such claim. The Indemnified
Party agrees that the Indemnifying Party shall have sole and exclusive control
over the defense and settlement of any such third party claim.


Confidential Information: Without limitation to the foregoing, each party
acknowledges that the nature of the relationship being undertaken hereunder may
require the disclosure of proprietary, know-how and/or confidential information
of the other party, including but not limited to any and all information
relating to Ironclad’s customers, or trade secrets of AMS or Ironclad,
(“Confidential Information”), and each agrees to keep Confidential Information
in the strictest of confidence and not to disclose Confidential Information to
others or benefit from the use thereof, directly or indirectly, either during or
after the termination of this relationship, without the express written consent
of the party to whom such information belongs. Confidential Information shall
exclude any information that (i) has been or is obtained by the receiving party
from a source independent of the disclosing party and not receiving such
information from the disclosing party, (ii) is or becomes generally available to
the public other than as a result of an unauthorized disclosure by the
disclosing party or its personnel, (iii) is independently developed by the
receiving party without reliance in any way on the Confidential Information
provided by the disclosing party, or (iv) the receiving party is required to
disclose under judicial order, regulatory requirement (including, without
limitation, regulations promulgated by the Securities and Exchange Commission
under the Securities Act of 1933, as amended, or the Securities Exchange Act of
1934, as amended), or statutory requirement, provided that the receiving party
provides written notice and an opportunity for the disclosing party to take any
available protective action prior to such disclosure (except with respect to any
disclosures arising as a result of the securities laws or any regulations
promulgated thereunder).
 
 
Advantage Media Services, Inc.
29120 Commerce Center Drive, #2 ۰ Valencia, CA 91355
Phone: 661/775-0611 ۰ Fax: 661/775-0613
www.amsfulfillment.com
 

--------------------------------------------------------------------------------



 [v080451_ex991-logo1.jpg] 
Arbitration: This Agreement shall be governed by and construed in accordance
with the laws of the State of California. Any controversy or claim arising out
of or relating to this Agreement, or the breach thereof shall be submitted to
final and binding arbitration before the American Arbitration Association in
accordance with its Commercial Arbitration Rules and with a panel consisting of
one arbitrator unless that number be increased by consent of both parties. The
arbitrator shall have expertise in the subject matter of the dispute. However,
in any arbitration proceeding arising under this Agreement, the arbitrator shall
not have the power to change, modify or alter any express condition, term or
provision hereof, and to that extent the scope of his or her authority is
limited. Pre-hearing discovery shall not be used and the Federal Rules of
Evidence, including all rules of privilege, shall apply to proceedings conducted
in connection with the arbitration. Before rendering a final decision, the
arbitrators will first act as friendly, disinterested parties for the purpose of
helping the parties reach compromise settlements on the points in dispute. The
expenses of the arbitration shall be borne equally between the parties to the
arbitration; however, each party shall pay for and bear the cost of its own
expert, evidence and legal counsel. The arbitration hearings shall be closed and
the arbitration shall be completed within one hundred twenty (120) days of
giving notice and filing of a demand to arbitrate with the American Arbitration
Association (whichever shall first occur). Judgment on the award rendered by the
arbitrator may be entered and enforced in any court of competent jurisdiction.
The arbitration shall take place in Santa Clarita, California. The testimony,
evidence, ruling and all associated documentation regarding any arbitration
shall be considered confidential information, and neither party may use,
disclose, or divulge any such information. Notwithstanding the foregoing, (A) in
the event that any controversy or claim arising out of or relating to this
Agreement is in an amount equal to or less than the jurisdictional amount
specified at such time by the small claims court in Los Angeles, California,
then either party shall be entitled to bypass arbitration and proceed to small
claims court for a final determination by said small claims court of such
controversy or claim, and in such instance, the parties hereto hereby consent
and submit to the jurisdiction of the small claims court in Los Angeles,
California, hereby agree that service of process on any party may be effected by
certified mail, return receipt requested, postage prepaid, and hereby waive any
objection which they may have based on improper venue or forum non conveniens to
the conduct of any such suit or action in such court; and (B) in the event that
any controversy or claim arising out of or relating to this Agreement is in an
amount greater than the jurisdictional amount specified at such time by the
small claims court in Los Angeles, California, then either party shall be
entitled to bypass arbitration and proceed to a court of competent jurisdiction
for a final determination by said court of such controversy or claim, and in
such instance, the parties hereto hereby consent and submit to the jurisdiction
of the Federal and State courts located in Los Angeles, California, hereby agree
that service of process on any party may be effected by certified mail, return
receipt requested, postage prepaid, and hereby waive any objection which they
may have based on improper venue or forum non conveniens to the conduct of any
such suit or action in such court. The provisions of this Paragraph shall
survive any expiration or termination of this Agreement.




AUTHORIZED SIGNATURES


Ironclad Performance Wear Corporation
 
AMS
           
Authorized Signature - Ironclad Performance Wear
 
Authorized Signature - Advantage Media Services, Inc.
Corporation
               
Print Name - Ironclad Performance Wear Corporation
 
Print Name - Advantage Media Services, Inc.
     

 

Date:
 
  Date:
 

 


Advantage Media Services, Inc.
29120 Commerce Center Drive, #2 ۰ Valencia, CA 91355
Phone: 661/775-0611 ۰ Fax: 661/775-0613
www.amsfulfillment.com
 

--------------------------------------------------------------------------------


 